Citation Nr: 0713570	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  99-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from November 
1971 to August 1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  That rating decision 
denied service connection for post-traumatic stress disorder 
(PTSD) and headaches.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2003 the Board rendered a decision on the veteran's 
claims for service connection for PTSD and headaches.  In 
March 2006 the United States Court of Appeals for Veterans 
Claims (Court) Affirmed the Board's decision which denied 
service connection for PTSD and headaches.  However, the 
Court remanded the matter to determine whether a claim for a 
psychiatric disability other than PTSD had been presented.  

The issue of entitlement to service connection for a 
psychiatric disability, other than PTSD, has not been 
adjudicated by the RO in the first instance.  Accordingly, 
the issue has not been developed for appellate review and is 
not properly before the Board at this time.  In accordance 
with the order of the Court, the Board must remand the issue.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007) with regard to the 
issue of entitlement to service 
connection for a psychiatric disorder, 
other than PTSD are met.  

2.  Undertake any development which may 
be indicated to assist the veteran with 
his claim for service connection for a 
psychiatric disorder, other than PTSD .  

3.  Following the above, adjudicate the 
claim for service connection for a 
psychiatric disorder other than PTSD.  
If and only if the decision is 
unfavorable and the veteran files a 
timely notice of disagreement and, 
after issuance of a statement of the 
case, complete the appeal by filing a 
timely substantive appeal should the 
case be returned to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

